Citation Nr: 1418097	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  The propriety of the discontinuance of the Veteran's Vocational Rehabilitation and Employment (VR&E) program, effective June 29, 2009.

3.  Entitlement to reimbursement for supplies purchased in relation to the Veteran's VR&E program.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1988 to August 1992, and from February 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for PTSD, and assigned an initial 10 percent rating, and from a June 2009 determination of the Oakland VA concerning the discontinuance of the Veteran's involvement in his VR&E program.

The Board notes that the RO, per records in the Veterans Appeals Control and Locator System (VACOLS), has indicated that the claim for an increased initial rating for PTSD has been withdrawn.  While the Veteran did withdraw a number of issues on appeal in September 2011, which were not ultimately certified to the Board, he did not withdraw his PTSD claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to an initial rating in excess of 10 percent for PTSD must be remanded for a new examination, as the Veteran submitted competent evidence of a worsening of the psychiatric disability (a September 2011 letter from his treating physician) since his last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The two VR&E issues are remanded for the issuance of a proper statement of the case.  See 38 C.F.R. §§ 19.29, 19.31 (2013).  A statement of the case (SOC) is to include (a) a summary of the evidence in the case; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  38 C.F.R. § 19.29.  The January 2012 statement of the case provided a summary of the evidence, but failed to indicate what laws applied to his claim, how those laws were applied to the evidence, or what the determination of the agency of original jurisdiction.  Without providing such basic information, the RO failed to give the Veteran an informed opportunity to present argument on appeal to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  In accordance with the latest worksheets for rating the service-connected PTSD, the examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case.  The supplemental statement of the case must include (a) a summary of the evidence in the case relating to the appealed issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the Agency of Original Jurisdiction on the appealed issue, and the reasons for the determination.  Then provide the Veteran an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

